Citation Nr: 1200107	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial disability rating in excess of 20 percent for status post lumbar strain, chronic active myositis and strain.

3.  Entitlement to an initial compensable disability rating for left inguinal hernia, status post herniorrhaphy.
 
4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1990 and from January 2003 to April 2004, including combat service in the Persian Gulf War with service in Iraq/Jordan from April 2003 to March 2004, and his decorations include the Combat Infantry Badge; with additional service in the Puerto Rico Army National Guard, to include periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in April and June 2005.  In the April 2005 rating decision the RO granted service connection for status post lumbar strain, chronic active myositis and strain, which was assigned a 20 percent initial disability rating; and granted service connection for left inguinal hernia, status post herniorrhaphy, which was assigned a noncompensable disability rating.  In the June 2005 rating decision the RO denied service connection for a right knee disorder.
 
In a November 2007 statement, the Veteran raised a claim for service connection for headaches as secondary to a neck disorder.  Although the RO adjudicated the neck/cervical spine claim in a September 2008 rating decision, the RO has not adjudicated the claim for headache disorder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issues of entitlement to service connection for PTSD and for headaches, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a chronic right knee disorder, to include patellofemoral dysfunction, medial patellar mild chondromalacia, or medial meniscus tear, that as likely as not had its onset during active service.

2.  The Veteran's status post lumbar strain, chronic active myositis and strain, in light of the Veteran's pain and corresponding functional impairment, is productive of limitation of flexion to 30 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

3.  The Veteran's status post lumbar strain, chronic active myositis and strain has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's status post lumbar strain, chronic active myositis and strain has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

5.  Throughout the appeal period, the Veteran's scar associated with left inguinal hernia, status post herniorrhaphy, is manifested by symptoms productive of a tender and painful scar.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a chronic right knee disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a 40 percent rating for status post lumbar strain, chronic active myositis and strain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

3.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.  

5.  The criteria for a separate evaluation of 10 percent for scar associated with left inguinal hernia, status post herniorrhaphy, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of a number of letters sent to the appellant between July 2004 and January 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection and for higher initial ratings for his service-connected low back and inguinal hernia disabilities.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a May 2010 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claims.  VA examined the medical history of the claimed conditions for compensation purposes addressing the service connection and rating claims.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was offered the opportunity to testify before the Board but declined.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

If a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, then 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records during the Veteran's first period of active service (from October 1989 to February 1990) show that he was seen in January 1990 for treatment for complaints regarding his knees.  

Following the Veteran's active duty from January 2003 to April 2004 included combat service in Iraq during the Persian Gulf War, the Veteran reported during an October 2004 VA examination that he had ongoing complaints of right knee pain since jumping from a high altitude while in combat in Iraq.  At the time of the October 2004 VA examination, the Veteran reported complaints of mild pain of the right knee with flexion and extension against resistance.  The X-ray examination findings showed a normal study.  The report concluded with a diagnosis of status post right knee sprain, and patello-femoral dysfunction of the right knee.   

In a May 2005 addendum, the examiner opined that the Veteran's patellofemoral dysfunction of the right knee was not at least as likely as not (less than 50 percent) related to the Veteran's incident of right knee injury in January 1990.  

A report of a VA MRI examination in February 2006 contains an impression of (1) patella alta, (2) medial patellar mild chondromalacia, and (3) increased signal at medial meniscus posterior horn periphery superiorly, which could represent a small tear; unfortunately, some of the images were degraded by the Veteran's motion.   

In sum, the competent evidence on file shows that the Veteran has a present right knee disorder to include (1) patellofemoral dysfunction, (2) patella alta, (3) medial patellar mild chondromalacia, and possibly a meniscus tear.  The Veteran has competently attested that he injured his knee during active service which included combat, and that the symptoms continued since that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The Veteran has competently attested that he had had a continuity of related symptoms since an injury during that period of active service ending in April 2004.  The VA examination and treatment records following that service, beginning with the October 2004 VA examination, shows the presence of right knee symptomatology within a short period after that service ended, thereby substantiating the Veteran's credible assertions of a continuity of symptoms following injury in the period of active service ending in April 2004.  

During an October 2006 RO Decision Review Officer hearing the Veteran testified credibly that carrying the heavy weight of body armor during his second period of active service (from January 2003 to April 2004) injured his right knee.  The Veteran's lay testimony and statements during treatment describing the symptoms support the later right knee diagnoses by medical professionals.  

Although the May 2005 addendum to the October 2004 VA examination contains an opinion against the Veteran's claim, that opinion failed to take into consideration the Veteran's report of continuity of symptoms following the most recent period of active service.  On that basis, such opinion as to nexus is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background). 

Other than the May 2005 addendum opinion, which is of little probative value, the evidence of record is at least in relative equipoise, given the strong lay and medical evidence of a continuity of symptoms since during the second period of active service ending in April 2004.  The Veteran was engaged in combat with the enemy.  His statements as to the right knee injury in service is consistent with the circumstances and conditions of such service.  Therefore, the Board accepts his statements on the incidents of injury as sufficient proof of that injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Furthermore, the Veteran is competent to identify to a great extent right knee symptomatology and continuity of that symptomatology, that supports the later diagnosis by medical professionals.  Therefore, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the right knee disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In sum, based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for a right knee disorder.  

III.  Merits of the Disability Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

A.  Lumbar Strain, Chronic Active Myositis and Strain

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
The Veteran's service-connected lumbar strain, chronic active myositis and strain, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the code for evaluating lumbosacral strain.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent initial disability rating in effect for his lumbar strain, chronic active myositis and strain.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the lumbar strain, chronic active myositis and strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar strain, chronic active myositis and strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and reports of VA examinations in October 2004, December 2006, February 2008, and March 2010.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show incapacitating episodes to any extent that would warrant an evaluation in excess of the existing 20 percent on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the any prior 12 month period.  That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Notably, during the March 2010 VA examination, in answering whether he had had incapacitating episodes, the Veteran reported that he had gone to the hospital due to low back pain exacerbation, where X-rays were made and medication was given, and he was told to rest for some time.  Otherwise, none of the evidence shows that he has had any significant incapacitating episodes, and none of the evidence indicates that he had any episodes having a total duration of at least four weeks during the any prior 12 month period.   

Thus, an evaluation in excess of the 20 percent rating in effect for the lumbosacral spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness, the Board finds that a 40 percent disability rating and no more is warranted for the low back disability.  

Notably, the findings from the most recent VA examination of March 2010 are in essence consistent with the remainder of the clinical record including the other VA examination reports.  The medical evidence on file clearly shows MRI and other source evidence of: bulging at L3-L4 and L4-L5, and a central protrusion at L5-S1, as reflected in an October 2005 VA treatment record; multilevel disc herniations and spondylosis of the lumbosacral spine, as reflected in the February 2008 VA examination; and degenerative changes of the lumbar spine, central and slightly right paracentral disc herniation with compression of the thecal sac at L5-S1, and very small disc protrusions without significant compression at L3-L4 and L4-L5, as reflected in the March 2010 VA examination report.  

The October 2004 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was from zero to 45 degrees.  The February 2006 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was from zero to 40 degrees, with pain starting at 30 degrees.  

As reflected in the most recent VA examination report of March 2010, the Veteran had complaints of constant severe daily pain with radiation into both lower extremities described as burning sensation.  He also reported having weekly severe flare-ups of symptoms.  On range of motion study, active forward flexion of the thoracolumbar spine was from zero to 50 degrees with objective evidence of pain on active range of motion.   

Based on the foregoing and given the Veteran's recent competent report of constant severe pain, the Board finds that after consideration of the additional functional loss due to that pain and other factors, the Veteran's low back condition is productive of forward flexion of the thoracolumbar spine effectively limited to 30 degrees or less.  Thereby a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion throughout the limited range of that thoracolumbar motion as measured in the forward flexion limited to 50 degrees.  There is no significant variance in findings on consideration of the totality of the competent medical evidence on file including prior VA examinations beginning with the October 2004 VA examination.  

In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's lumbar strain, chronic active myositis and strain is productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  Notably, the February 2008 VA examination report contains findings that the Veteran had a range of motion from zero to 40 degrees, which was painful in the last 20 degrees, constituting a functional loss of 50 percent due to pain.  At that time the Veteran was unable to perform repetitions of flexing due to pain, which was objectively noted to manifest spasms. 

Based on such evidence, the Board finds that the Veteran's symptoms, especially during flare-ups, most closely approximate the rating criteria required for a 40 percent disability rating throughout the course of the entire period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.  At the most recent VA examination, in March 2010, the examiner specifically made findings that there was no thoracolumbar spine ankylosis. 

3.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In this case, the Veteran has reported pain radiating down both of his legs.  At the December 2006 and February 2008 VA examinations, the Veteran reported complaints of leg numbness or weakness.  At the March 2010 VA examination, the Veteran reported pain radiated to the bilateral lower extremities, left more than right, with a pain intensity of 6 to 7 on a scale of 10.  The March 2010 examination report contains a review of systems section containing findings of numbness and paresthesias, but no leg or foot weakness, falls, or unsteadiness.  Another part of the March 2010 VA examination report records that the Veteran had moderate low back pain that radiated to the thigh area.  The examiner opined that the muscle spasm, tenderness or guarding was not severe enough to be responsible for abnormal gait.  

During the March 2010 VA examination, spinal motor examination with respect to the lower extremities showed results of 5/5 for all associated nerves; and muscle tone was normal with no muscle atrophy seen.  Spinal sensory and reflex examination with respect to the lower extremities showed normal results.  

The Veteran is competent to provide evidence regarding the similar symptoms in the left and right lower extremities, and as to the level of severity of pain he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 10 percent disability rating for the left lower extremity and a 10 percent disability rating for the right lower extremity, for radiculopathy in each lower extremity associated with the low back disability, reflecting symptoms productive of mild incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The Board also finds that the preponderance of the evidence is against granting a disability higher than a 10 percent separate disability rating for either lower extremity for neurologic manifestation associated with the status post lumbar strain, chronic active myositis and strain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  
 
The lay and medical evidence as discussed above does not show that the impairment of either of the lower extremities is productive of more than mild incomplete paralysis of the sciatic nerve.  At the March 2010 VA examination, spinal sensory and reflex examination with respect to the lower extremities showed only normal findings, and motor examination showed 5/5 strength for all associated nerves.  The evidence overall shows that the condition is productive of findings of numbness and paresthesias, which is wholly sensory; but not productive of leg or foot weakness or organic changes.  Thus, the evidence does not show that the left or right lower extremity neurologic abnormalities show more than mild impairment, and thus neither disability warrants a higher evaluation than the 10 percent granted here for each lower extremity.   

4.  Other Associated Objective Neurologic Abnormalities

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.

B.  Left Inguinal Hernia, Status Post Herniorrhaphy

The Veteran's left inguinal hernia, status post herniorrhaphy is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, for inguinal hernia.  38 C.F.R. § 4.114.  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

In the present case, the Veteran's service-connected left inguinal hernia, status post herniorrhaphy is currently rated at a noncompensable level (zero percent disabling) under Diagnostic Code 7338.  

Under that code, a zero percent evaluation is assignable for inguinal hernia, which is small, reducible, or without true hernia protrusion; or which is not operated, but remediable.  A 10 percent evaluation is assignable for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, Diagnostic Code 7338.

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria under that code for a disability rating in excess of the currently assigned zero percent for inguinal hernia.  The Board finds that the left inguinal hernia, status post herniorrhaphy, which underwent herniorrhaphy in 2004, has not demonstrated symptoms productive of "readily reducible and well-supported by truss or belt.  

In this regard, the principal medical evidence on file material to the claim consists of the reports of VA examinations in December 2006, February 2008, and March 2010.  These reports consistently show that the post-herniorrhaphy left inguinal hernia manifestations did not include a present hernia.   The post-herniorrhaphy symptomatology has been described as there being no hernias present; no abnormal findings of the abdomen, with no masses.  During the most recent VA examination in March 2010 the examiner found no hernia present.  Therefore, a compensable disability rating for postoperative symptoms of a recurrent hernia, readily reducible and well-supported by a truss or belt, is not warranted.

These same VA examination reports, however, do show that there is was a residual scar of the left inguinal hernia herniorrhaphy.  This is reflected generally in the reports of the VA examinations in December 2006 and February 2008, although not specifically noted in the findings of the March 2010 VA examination.  Nevertheless, at each of these examinations the Veteran consistently reported complaints of pain in the area of the herniorrhaphy residual scar.

The schedular criteria by which skin disabilities are rated, including scars, were revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in May 2004.  The residual scar from the Veteran's herniorrhaphy of the left inguinal hernia is most appropriately evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that code, scars that are superficial, tender and painful on objective demonstration are to be assigned a 10 percent disability rating.  

Review of the evidence on file, in particular as reflected in the reports of the VA examinations in December 2006, February 2008, and March 2010, show that the left inguinal hernia residual scar from herniorrhaphy is manifested by pain symptoms in the left inguinal hernia scar area, which is productive of scars that are superficial, tender and painful on objective demonstration.  These symptoms thereby warrant a 10 percent disability rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The evidence of record does not show that a higher evaluation is warranted under other pertinent diagnostic criteria for skin conditions.  The herniorrhaphy scar is not a burn scar, and the maximum rating is 10 percent for scars that are superficial, poorly nourished, with repeated ulceration, or superficial, tender and painful.  Thus, a higher rating than 10 percent is not feasible under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, or 7804.  

There is no evidence that the herniorrhaphy scar associated with the service-connected left inguinal hernia, status post herniorrhaphy constitutes a limitation of function of the part affected that is not already accounted for under the rating in effect for the service-connected inguinal hernia under Diagnostic Code 7338.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 
  
C.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's low back symptoms and left inguinal hernia, status post herniorrhaphy, symptoms remained relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the evaluations granted here, the Board finds that disability ratings assigned above are warranted for the entire period of service connection since May 25, 2004.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability and left inguinal hernia, status post herniorrhaphy, which are productive of the symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for a right knee disorder is granted.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for status post lumbar strain, chronic active myositis and strain from April 12, 2004, is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy associated with status post lumbar strain, chronic active myositis and strain from April 12, 2004, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy associated with status post lumbar strain, chronic active myositis and strain from April 12, 2004, is granted. 

Subject to the law and regulations governing payment of monetary benefits, a  separate disability rating of 10 percent, but no more, for a scar associated with left inguinal hernia, status post herniorrhaphy from April 12, 2004, is granted.  


REMAND

A remand is necessary for the following reasons.  First, in a December 2008 rating decision the RO denied service connection for PTSD.  In January 2009 the Veteran submitted a notice of disagreement as to that denial.  Although in an October 2009 rating decision the RO granted service connection for major depressive disorder, that is a separate claim.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  To date, however, the RO has not issued the appellant a Statement of the Case with respect to that claim.  Thus, the Board has no discretion and must remand the issue to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Second, an issue of entitlement to TDIU is raised by the record.  In a statement received in November 2007, the Veteran reported that his service-connected conditions continued to worsen and impeded his pursuit of gainful employment.  In a March 2010 VA spine examination report, the examiner stated that since 2008 he was no longer employed in his past work as a mechanic due to medical problems including his service-connected psychiatric disability and low back disability.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected disabilities, including the low back disability on appeal.  

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claims, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

The Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.  

In relation to the TDIU claim, in a statement received in November 2007, the Veteran raised a claim for service connection for headaches as secondary to a neck disorder.  The RO has not adjudicated that claim.  The claim for TDIU is inextricably intertwined with the Veteran's unadjudicated claim for service connection for a headaches disorder, because the adjudication of the service connection claim may impact the outcome of the adjudication of the TDIU claim.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).   Thus, resolution of the TDIU claim at present would be premature as the TDIU claim cannot be rendered until the other issue has been considered.  Id.  A determination regarding the TDIU claim must be adjudicated in connection with the RO's adjudication of the claim for service connection for a headaches disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his service-connected disabilities, and the impact of all of his service-connected disabilities on his ability or inability to work.  

4.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, and severity of his service-connected disabilities and their impact, singly and collectively on the Veteran's ability to work.  The claims files should be made available to and reviewed by the examiner.  

The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  His service-connected disabilities currently consist of the (A) status post lumbar strain, chronic active myositis and strain, (B) right lower extremity radiculopathy associated with status post lumbar strain, chronic active myositis and strain, (C) left lower extremity radiculopathy associated with status post lumbar strain, chronic active myositis and strain, (D) scar associated with left inguinal hernia, status post herniorrhaphy, (E) right knee disorder, and (F) major depressive disorder.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Issue a Statement of the Case, to include notification as to the requirement for the appellant to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for PTSD.

6.  Readjudicate the claim of entitlement to TDIU after and in light of the adjudication regarding the Veteran's claim for service connection for a headaches disorder.  If a benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


